DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 13, 15, 16, and 24-39, in the reply filed on 08/12/2022 is acknowledged.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, a single package with an adhesive lamination layer having a pre-configured and repeated arrangement forming the non-adhesive zone (claim 16) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 13, 15, 16, and 24-39 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 11,123,963. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of U.S. Patent No. 11,123,963 contain every element of claims 13, 15, 16, and 24-39 of the instant application, and as such anticipate claims 13, 15, 16, and 24-39 of the instant application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 38-39 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 38, “the firm film layer” lacks antecedence.  

	Claim 39 is rejected since it depends from a claim that has been rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 13, 15, 16, 24-28, 30-33, and 36-39 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Patent Application Publication No. 2012/0177307 to Duan et al. (hereafter Duan).
Regarding claim 13, Duan discloses package comprising: a multilayer film with a first film layer (outer layer 110) and a second film layer (filmic layer 150) with pressure sensitive layer (130; paragraphs [0036]-[0040]; Figs. 3 and 11) between outer layer (110) and filmic layer (150), which meets the structure implied by the recitation “an embedded coextruded bonding layer therebetween”, the first film layer (110) having a first cut (die cut tamper identifiers 350, 350a-d; paragraphs [0092]-[0095]) formed therein (Figs. 6-11), the first cut extending from the first film layer to the embedded coextruded bonding layer (Fig. 11).  Duan discloses a multiple film barrier layer on the outermost face of the outer layer is included in the multilayer laminate of the package assembly (paragraphs [0029]-[0035]), wherein an innermost film layer of the multiple film barrier layer laminated to the outermost face of the outer layer meets the structure implied by the recitation “a base film adhered to the first film layer of the multilayer film via an adhesive lamination layer configured such that the multilayer film and the base film form a multi-ply multilayer film”.  Duan further discloses a non-adhering zone (360) on a release layer (140) that is below the outer layer (120) and embedded within the multilayer film (Fig. 11), which meets the recitation “a non-adhering zone between the base film and the multilayer film”.  Duan discloses an outer cut (170, 370a-f) disposed in the base film (barrier layer of the outer layer) and extending therethrough (Figs. 3 and 5-11) and the outer cut extending to and through the embedded coextruded bonding layer (130) and a portion of the outer cut (370b) coincides with the non-adhering zone (360b; Fig. 6) to form, in part, a pull tab (Fig. 6); and an inner cut (180, 380a-f) disposed inwardly from the first cut (350, 350a-d) and the outer cut (170, 370a-f), the inner cut extending from the second film layer (150) and to the embedded coextruded bonding layer (130; Figs. 3 and 11); wherein the package has a resealable opening (182) formed with a reseal margin (184) defined, in part, by the first cut (350; Fig. 11) and a resealable panel (flap 190) defined, in part, by the outer cut (170; Fig. 11) and the resealable opening (182) defined, in part, by the inner cut (180; Fig. 11); and wherein the second film layer (150) includes a release and reclose layer (140) for resealability (paragraphs [0082]-[0084] and [0093]-[0095]).
Regarding claim 15, Duan discloses the outer cut (170) comprises forming a multi-depth outer cut with a first portion disposed adjacent a portion of the multi-ply multilayer film that forms the pull tab (Fig. 374), the first portion having a first depth that extends into the first film layer and the second portion has a second depth that extends to the embedded coextruded bonding layer (Fig. 11).
Regarding claim 16, the region of deadening material (360, 360a-d) on the release layer (140) in Duan meets the structure implied by the product-by-process recitation “adhesive lamination layer has a pre-configured and repeated arrangement to thereby form the non-adhesive zone.”
To the degree claim 24 does not preclude a “first cut” further extending through the base film (i.e., subsequent to application of the base film to the first film), the first cut (350, 350a-d) in Duan meets the structure implied by the product-by-process recitation “the first cut is formed prior to application of the base film to the first film layer.”
Regarding claim 25, Duan discloses the first cut (350, 350a-d) is embedded in the multilayer film prior to package opening (Figs. 6, 7, 9, and 10).
Regarding claim 26, Duan discloses the release layer (140) includes silicones, alkyds, stearyl derivatives of vinyl polymers (such as polyvinyl stearyl carbamate), stearate chromic chloride, stearamides and the like (paragraph [0043]), which meets the recitation “the release and reclose layer comprises a polyamide material or polyamide blends.”
Regarding claim 27, Duan discloses the pressure sensitive adhesive (130) could be based on a rubber-based hot melt composition, a solvent rubber adhesive, a solvent acrylic adhesive, or a solvent polyurethane adhesive (paragraph [0038]), which meets the recitation “the pressure sensitive adhesive could be emulsion-based such as an emulsion acrylic adhesive.”
Regarding claim 28, Duan discloses the release and reclose layer (140) is disposed adjacent the embedded coextruded bonding layer (130; Fig. 11).
Regarding claim 30, Duan discloses the second film layer (150) further includes a heat seal layer (160) disposed such that the release and reclose layer (140) is disposed adjacent the embedded coextruded bonding layer (130) and wherein the first cut (350) does not extend through the release and reclose layer and the inner cut (180) extends through the release and reclose layer (140) and to the embedded coextruded bonding layer (130; Fig. 11).
Regarding claim 31, Duan discloses the first cut (350, 350a-d) is formed to rupture both the first film layer (120) and the coextruded bonding layer (130) upon initial opening (Fig. 11).
Regarding claim 32, Duan discloses the first cut (350, 350a-d)comprises a plurality of repeating first cuts disposed a distance from one another (Figs. 6, 7, and 9-11) to allow for variation in registration (paragraph [0092]).
Regarding claim 33, Duan discloses the plurality of repeating first cuts (350b, 350c) are angularly inclined toward the inner cut (Figs. 6 and 9).
Regarding claim 36, the die cut (170) and the die cut tamper identifiers (350, 350a-350d) in Duan meets the structure implied by the product-by-process recitation “the outer cut is formed subsequent to formation of the first cut.”
To the degree claim 37 does not preclude a “first cut” further extending through the base film (i.e., subsequent to application of the base film to the first film), the die cut tamper identifiers (350, 350a-350d) formed in the laminate material of the package assembly in Duan meets the structure implied by the product-by-process recitation “the first cut is formed in the interior of the multi-ply multilayer film by adhering the base film to the first film layer after formation of the first cut.”
Regarding claim 38, Duan discloses a package comprising: a multilayer film with a first film layer (120), a second film layer (150), and an embedded coextruded bonding layer (130, as discussed above with respect to claim 13) disposed between the first film layer and the second film layer, the first film layer having a first cut (350, 350a-350d) formed therein, the first cut extending from the first film layer to and through the embedded coextruded bonding layer and extending to the second film layer including a release and reclose layer (140); a base film (multiple film barrier layer, as discussed above with respect to claim 13) adhered to the first film layer of the multilayer film.  Duan further discloses a non-adhering zone (360) on a release layer (140) that is below the outer layer (120) and embedded within the multilayer film (Fig. 11), which meets the recitation “a base film adhered to the first film layer of the multilayer film via a partial adhesive lamination layer such that the firm film layer with the first cut is embedded in a multi-ply multilayer film formed via the multilayer film and the base layer”; an outer cut (170, 370a-f) disposed in the base film and extending through the embedded coextruded bonding layer, where a portion of the outer cut forms, in part, a pull tab (Fig. 6); and an inner cut (180, 380a-f) disposed inwardly from the outer cut, the inner cut extending from the second film layer and to the embedded coextruded bonding layer (Fig. 11); wherein the package has a resealable opening (182) formed with a reseal margin (184) defined by the outer cut and the inner cut being offset from one another (Figs. 3 and 5-11).
Regarding claim 39, Duan disclose the partial adhesive lamination layer forms a non- adhering zone (360, 360a-360d) between the base film and the multilayer film and the non-adhering zone is disposed adjacent a portion of the outer cut that forms the pull tab (Figs. 5-8 and 11).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Applicant is duly reminded that a complete response must satisfy the requirements of 37 C.F. R. 1.111, including: “The reply must present arguments pointing out the specific distinctions believed to render the claims, including any newly presented claims, patentable over any applied references.”   A general allegation that the claims “define a patentable invention” without specifically pointing out how the language of the claims patentably distinguishes them from the references does not comply with the requirements of this section.  Moreover, “The prompt development of a clear Issue requires that the replies of the applicant meet the objections to and rejections of the claims.”  Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP 714.02 and MPEP 2163.06.  The “disclosure” includes the claims, the specification and the drawings.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JES F PASCUA whose telephone number is (571)272-4546. The examiner can normally be reached M-F; 7:30 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JES F PASCUA/Primary Examiner, Art Unit 3734